Citation Nr: 0637117	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-13 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for additional disability as a result of surgery to 
remove a cyst from the right index finger at the VA in 
September 1993, and if so, whether compensation under 38 
U.S.C.A. § 1151 is warranted.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 RO decision, which denied the 
veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability as a result of 
surgery to remove a cyst from the right index finger at the 
VA in September 1993, on the basis that new and material 
evidence had not been received to reopen the claim.

Then, in the statement of the case issued in April 2005, it 
appears that the RO reopened the claim and denied it on the 
merits.  Notwithstanding the RO's determination to reopen the 
claim, the Board must make an independent assessment as to 
whether new and material evidence sufficient to reopen the 
veteran's claim has been received under 38 U.S.C.A. § 5108.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
issue on appeal is phrased accordingly.

It is noted that the veteran also initiated an appeal 
relevant to entitlement to nonservice-connection pension.  
She was issued a statement of the case in December 2004 on 
that matter; however, she did not perfect her appeal to the 
Board with the filing of a substantive appeal (VA Form 9).  
Therefore, there is only one issue for consideration.  

In August 2006, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.  

At and subsequent to the hearing, additional records in the 
form of a copy of a medical report relevant to complications 
of regional anesthesia, which was obtained from the Internet, 
and a VA EMG report, dated in July 2006, was received.  These 
records were accompanied by an appropriate waiver of initial 
RO consideration of the evidence.  38 C.F.R. § 20.1304.  

The Board notes that in statements presented on her 
substantive appeal received in April 2005, as well as at her 
hearing, the veteran appears to be raising the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of surgery to remove a cyst 
from the right index finger at the VA in 1984.  Furthermore, 
the veteran submitted a statement in July 2006, requesting an 
increased rating for her service-connected bilateral knee 
disabilities.  However, as these issues have not been 
adjudicated by the RO, and as they are not inextricably 
intertwined with the issue currently on appeal, it is 
referred to the RO for further appropriate consideration. 


FINDINGS OF FACT

1.  Evidence received since the March 2003 RO decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered and that, by itself or when 
considered with previous evidence, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

2.  The medical evidence does not demonstrate that there is 
additional disability proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of VA fault as a result of surgery to remove 
a cyst from the right index finger at the VA in September 
1993, or that there is additional disability that is the 
result of an event that was not reasonably foreseeable.  




CONCLUSION OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for additional disability as a result of surgery to 
remove a cyst from the right index finger at the VA in 
September 1993.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).  

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for additional disability as a result of surgery to remove a 
cyst from the right index finger at the VA in September 1993, 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. §§ 3.358, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.  

The regulations implementing the VCAA included amendments 
concerning the timing and scope of assistance VA will provide 
to a claimant who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  
The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing, but applies 
only to an application to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It thus applies to this veteran's claim, which was 
received in May 2003.

In any case, the Board's decision with regard to the 
application to reopen the claim is favorable to the veteran 
such that no further action is required to comply with the 
VCAA and the implementing regulations relevant to the issue 
of whether new and material evidence has been received to 
reopen a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability as a result of 
surgery to remove a cyst from the right index finger at the 
VA in September 1993.

B.  Criteria and Analysis

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

As previously noted, the definition of new and material 
evidence has since been amended and is codified at 
38 C.F.R. § 3.156(a) (2006).  The amended definition is not 
liberalizing, and applies only to an application to reopen a 
finally-decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It applies to this veteran's 
claim, which was received in May 2003.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The evidence that must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, the RO denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of surgery to remove a cyst 
from the right index finger at the VA in September 1993, in a 
decision dated in March 2003, on the basis that the evidence 
failed to show that VA medical services were the proximate 
cause of additional disability.    

In a letter, dated in March 2003, the RO notified the veteran 
of the adverse determination and of her procedural and 
appellate rights.  The notice included the appellant's right 
to appeal the adverse determination by filing a notice of 
disagreement within one year from the date of the letter.  As 
the veteran did not file a notice of disagreement, the rating 
decision by the RO in March 2003 became final by operation of 
law, except the claim may be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 5108, 7105(c); 38 
C.F.R. §§ 3.104, 3.156 (2006); see also Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The last final disallowance of the veteran's claim in this 
case is the March 2003 RO decision.  As such, the Board will 
consider evidence submitted since this determination in order 
to ascertain whether that evidence is new and material to 
reopen the veteran's claim.  

In the March 2003 decision, the RO considered the veteran's 
VA medical records, dated from September 1992 to December 
1996, to include the reports relevant to the right index 
finger surgery in September 1993.  In September 1992, 
outpatient records indicate that the veteran was status post 
excision of a right epidermoid inclusion cyst in 1984.  She 
complained of minor swelling since then, which was greatly 
exaggerated over the past month.  The diagnosis was neuroma, 
recurrence of cyst.  A hand specialist in October 1992 
diagnosed sebaceous cyst, recurrent, of the right index 
finger.  In July 1993, the veteran was seen with large 
subcutaneous nodules at the base of the right index finger.  
She also had numbness at night.  An EMG study was performed 
in July 1993, showing normal nerve conductions of the right 
median and ulnar nerves.  In September 1993, the veteran 
underwent excision of an epidermal inclusion cyst of the 
right index finger.  There were no complications and the 
veteran was discharged the next day with her right arm in a 
sling and with instructions to keep her right arm elevated at 
all times.  She was seen in a follow-up appointment in the 
next week, and it was noted that she was doing well.  Nearly 
two years later, in August 1995, she was seen with an 
epidermal inclusion cyst at the right ring finger.  Surgical 
options were discussed and the veteran decided to wait.  In 
March 1996, she complained of a painful right wrist for four 
days, without preceding trauma.  She indicated that numbness 
in her fingers began after surgery some years ago.  The 
diagnosis was rule out ganglion cyst.  She was given a wrist 
splint, and two days later she felt better.  In December 
1996, she was seen with a three month history of intermittent 
numbness of the right hand and an inability to hold objects.  
The diagnosis was possible thoracic outlet.  
 
The evidence received since the RO's March 2003 decision 
consists of a VA examination report, a VA EMG report, a 
medical extract, and testimony and statements of the veteran.  

At the time of a VA examination in May 2006, the examiner 
reviewed the veteran's medical history including current 
right index finger and hand complaints (i.e., stiffness, poor 
grip strength, swelling, numbness, and limitation of 
function).  The veteran's right hand and index finger were 
evaluated.  X-rays of the right hand were normal.  An EMG 
study was ordered.  The diagnosis was recurrent ganglion cyst 
of the right index finger, residual scar and a residual 
remnant of a cyst.  The examiner also noted in the diagnosis 
that there was no functional impairment of the finger and 
that movement of the finger as well as the grip was 
satisfactory.  The examiner further opined that the use of a 
tourniquet during the surgery in September 1993 did not 
constitute a failure to exercise the degree of care that 
could be expected of a reasonable healthcare provider.  In 
other words, the examiner opined that any complaint of 
residual disability of the index finger and hand was not 
caused by or a result of the use of the tourniquet for the 
time that had been specified (i.e., 9:55 to 10:28 in the 
records).  The veteran subsequently underwent EMG studies of 
the right upper extremity in July 2006 at the VA.  A report 
noted that the studies were normal.  

The veteran testified that she began experiencing problems 
three days after her hand surgery, with blood seeping from 
the incision, stitches coming open, and her fingers never 
going down.  She also testified and submitted statements to 
the effect that since her surgery, she had loss of function 
in her hand.  Notably, she stated that her hand swelled up, 
she dropped things due to weakness, her hand became numb, and 
she could not bend her finger at times.  She also stated that 
she cannot use a cane properly, and had difficulty in opening 
jars and bottles.  She indicated that she was learning to 
write with her left (nondominant) hand.  A medical article 
regarding neurologic complications following peripheral nerve 
blocks, which was obtained via the Internet, was received at 
the hearing.  

In regard to the evidence submitted since the March 2003 
Board decision, the Board finds that the VA reports and 
statements of the veteran were not previously before the 
Board for consideration in March 2003.  They were not in 
existence at that time and are considered "new" also for 
the reason that they include evidence that addresses the 
issue of whether there was additional disability in 
connection with the September 1993 surgery to remove a cyst 
from the right index finger, which was the central reason for 
the previous denial of the claim in March 2003.  Moreover, 
such additional evidence is "material" as it relates to the 
unestablished fact necessary to substantiate the claim and, 
considering that the veteran's testimony is presumed to be 
credible (see Justus, supra), raises a reasonable possibility 
of substantiating the claim, as required under 38 C.F.R. § 
3.156.  

Thus, the Board finds that new and material evidence has been 
received since the March 2003 RO decision that denied 
compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of surgery to remove a cyst from the 
right index finger at the VA in September 1993, and that the 
claim is reopened.  As new and material evidence has been 
received to reopen the veteran's claim, the Board now 
proceeds to adjudicate that issue on the merits.  



III.  Merits of the Claim for Compensation Under 38 U.S.C.A. 
§ 1151

A.  Initial Matter

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted 
above, the Board finds that new and material evidence has 
been received to reopen the claim.  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the instant case, VCAA notice was sent to the veteran 
following the RO rating decision in April 2004, which denied 
the veteran's claim on the basis that new and material 
evidence had not been received to reopen the claim, and 
following the RO statement of the case in April 2005, which 
reopened the veteran's claim but denied it on the merits.  As 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

The RO provided VCAA notice by letter, dated in November 
2005.  The RO advised her of what was required to prevail on 
her 38 U.S.C.A. § 1151 claim, what specifically VA had done 
and would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist her in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on her 
behalf.  The November 2005 letter also requested the veteran 
to furnish any additional evidence in her possession that 
pertained to her claim.  

As for the VCAA being post-adjudicatory, the Board finds that 
the timing of the VCAA notice is not prejudicial to the 
veteran because it was sent prior to the transfer of the case 
to the Board for appellate consideration, and the veteran was 
offered ample opportunity to present evidence or argument in 
support of her appeal, particularly at a personal hearing 
held in August 2006.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice), and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned at the RO in August 2006.  The RO has obtained 
outpatient and inpatient treatment records from the VA.  The 
veteran has not identified any private medical records for 
the RO to obtain on her behalf.  VA has also conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded a VA 
examination in May 2006, specifically to address the issue 
inherent in this case to include whether use of a tourniquet 
during surgery resulted in additional disability.  The 
veteran has not alleged, nor does the record currently 
reflect, that there exists any additionally available 
evidence for consideration in her appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

B.  Criteria and Analysis

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).  

Under VA regulations, for claims received on or after October 
1, 1997, as was the veteran's in this case, the claimant must 
establish actual causation.  To meet causation requirements 
based on additional disability, the evidence must show that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the additional disability or 
death, or that the proximate cause of the additional 
disability or death was an event that was not reasonably 
foreseeable.  The latter determination is to be based on what 
a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  VA will consider whether the risk of the event was 
the type of risk that a reasonable health care provider would 
have disclosed in connection with informed consent 
procedures.  69 Fed. Reg. 46,426, 46,433-34 (Aug. 3, 2004) 
(codified at 38 C.F.R. § 3.361(c), (d)).  

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination to the veteran's condition after 
such care, treatment, or examination has stopped.  VA 
considers each involved body part or system separately.  69 
Fed. Reg. 46,426, 46,433 (Aug. 3, 2004) (codified at 38 
C.F.R. § 3.361(b)).  

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151, set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (codified at 38 C.F.R. §§  3.154, 3.358, 
3.361, 3.362, 3.363).  Given that the effect of the changes 
is to make VA regulations consistent with the changes 
previously made to 38 U.S.C.A. § 1151, of which the veteran 
has been advised, she is not prejudiced in the disposition of 
her claim herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the present claim, the veteran's contentions are set forth 
in her written statements and testimony, as described in the 
section herein above.  Moreover, the medical evidence for 
consideration has also been described in detail in the 
preceding section.  However, the Board finds that the 
evidence does not demonstrate that there is additional 
disability proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of VA fault as a result of surgery to remove a cyst from the 
right index finger at the VA in September 1993, or that there 
is additional disability that is the result of an event that 
was not reasonably foreseeable.  

VA medical records prior to the September 1993 surgery in 
question show that the veteran was seen with complaints 
relative to the right index finger as early as September 
1992.  She was seen again in October 1992 and July 1993.  One 
of her complaints was numbness at night.  The records of her 
surgery in September 1993 and of a postoperative follow-up 
visit in September 1993 do not demonstrate any complications 
or problems arising out of the surgery.  A couple of years 
later the veteran was seen for another cyst on a right 
finger, and then in 1996 she was seen for complaints 
referable to the right wrist that was followed many months 
later by numbness of the right hand (of a three month 
duration).  There is no medical opinion relating the various 
complaints in 1995 and 1996 to the right index finger surgery 
in September 1993.  

A VA examination was conducted in May 2006, with a follow-up 
EMG study in July 2006.  Notably, the VA examiner 
acknowledged the veteran's medical history and current 
complaints of a neurologic nature.  However, such evaluations 
did not demonstrate any functional impairment of the right 
index finger, or any neurologic deficit on a nerve conduction 
study.  Moreover, the examiner added that the use of a 
tourniquet during the September 1993 surgery was not 
associated with any complaint of residual disability of the 
index finger and hand (as suggested in part by the veteran's 
representative in a February 2006 statement).  

In short, the veteran has not submitted any medical opinions 
to support her contentions of current additional disability 
arising from VA surgical treatment.  Further, there is no 
objective evidence to state that the VA surgery on the right 
hand in September 1993 was outside the standards of sound 
medical practice, or that anything unforeseen occurred in 
connection with the surgical procedure to remove a cyst from 
the right index finger.  

Any assertions made by the veteran to the effect that VA 
surgical treatment resulted in additional disability due to 
carelessness, negligence, lack of proper skill, or error in 
judgment are not probative of the issue at hand.  She has no 
specialized medical training with regard to this matter, and 
such assertions alone may not be considered competent 
evidence to establish fault, carelessness, a lack of 
foreseeability, or the existence of disability attributable 
to the prescribed medication.  Espiritu v. Brown, 2 Vet. App. 
492 (1992).  The submitted medical extract related to 
complications with the use of peripheral nerve blocks does 
not support the veteran's claim, particularly in light of the 
recent VA examination and EMG study that show essentially 
normal neurologic findings.  

In sum, the weight of the credible evidence demonstrates that 
there is no additional disability that is proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of VA fault as a result of 
surgery to remove a cyst from the right index finger at the 
VA in September 1993, and that there is no additional 
disability that is the result of an event that was not 
reasonably foreseeable.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).

Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of surgery to remove a cyst from the 
right index finger at the VA in September 1993.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has been received, the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of surgery to remove a cyst 
from the right index finger at the VA in September 1993, is 
reopened, and to that extent the appeal is granted.  

Compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of surgery to remove a cyst from the 
right index finger at the VA in September 1993, is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


